 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSE VALEZ,                                      No. 2:19-cv-01794-MCE AC PS
11                       Plaintiff,
12           v.                                        ORDER
13    REDA BELLARBI AND ASSOCIATES,
      INC., et al.,
14
                         Defendants.
15

16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On October 8, 2019, defendants filed notice

19   of settlement, acknowledging that dispositional documents were due by December 7, 2019. ECF

20   No. 4. The parties have not filed their dispositional documents. The parties are hereby

21   ORDERED to file dispositional documents no later than January 3, 2020. Failure to comply with

22   this order may result in sanctions pursuant to Local Rule 110.

23   DATED: December 17, 2019

24

25

26

27

28
                                                       1
